DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (IEEE DRAFT; DRAFT P802.11ba D0.4: LAN/WAN STANDARD COMMITTEE OF THE IEEE COMPUTER SOCIETY: "Draft Standard for Information technology-- Telecommunications and information exchange between systems Local and metropolitan area networks- Specific requirements”, August 2018) in view of Kim et al. (NPL , IEEE 802.11-18/1121r3 presentation slides “Spec text clarification for FDMA”, July 09, 2018, Kim hereafter).
RE claims 1 and 11, NPL discloses a communication apparatus and method comprising: a receiver which, in operation, receives a wake-up radio (WUR) frame, during an on duration in a duty cycle, in a first channel assigned to the communication apparatus by an Access Point (AP), and receives a WUR Beacon frame in a second channel, a transmission of the WUR Beacon frame being scheduled at a target WUR beacon transmission time (TWBTT) (section 4.3.15a, “A WUR non-AP STA has the following optional main features: ....- Allow allocated channel for receiving WUR Wake-up frame different from the channel for receiving WUR Beacon frame.", section 31.9, "the WUR AP shall set the WUR Channel Offset sub-field of the WUR Parameters field of the WUR Mode element that it transmits to any value as defined in Table 9-318c (Subfields of WUR Parameters field from WUR AP) , subject to the negotiated on duration of WUR duty cycle schedule does not overlap with the TWBTTs at which the WUR AP schedules for trans-mission WUR Beacon frames if the value of WUR Channel Offset subfield of the WUR Parameters field of the WUR Mode element that the AP transmits(#Ed) is not 0", see also Tables 9-318c and 9-318d from page 30, "WUR Channel Offset Indicates the channel offset to be transmitted the WUR Wake-up frame relative to the WUR primary channel’)); and a processor which, in operation, operates the duty cycle (section 4.3.15a)
NPL does not explicitly disclose wherein, during a determined time from the TWBTT, any WUR frame is not transmitted in the first channel from the AP.
However, Kim teaches wherein, during a determined time from the TWBTT, any WUR frame is not transmitted in the first channel from the AP (Slides 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of NPL with the teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2 and 12, NPL in view of Kim discloses the communication apparatus of claim 1 and communication method of claim 11 as set forth above. Note that Kim further teaches a time period of the on duration is smaller than a duty cycle period of the duty cycle, and the time period of the on duration does not overlap with the TWBTT (Slide 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of NPL with the teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4 and 14, NPL in view of Kim discloses the communication apparatus of claim 1 and communication method of claim 11 as set forth above. Note that NPL further discloses wherein: the receiver, in operation, receives no WUR frame in the first channel during the determined time from the TWBTT (section 4.3.15a, “A WUR non-AP STA has the following optional main features: ....- Allow allocated channel for receiving WUR Wake-up frame different from the channel for receiving WUR Beacon frame.", section 31.9, "the WUR AP shall set the WUR Channel Offset sub-field of the WUR Parameters field of the WUR Mode element that it transmits to any value as defined in Table 9-318c (Subfields of WUR Parameters field from WUR AP) , subject to the negotiated on duration of WUR duty cycle schedule does not overlap with the TWBTTs at which the WUR AP schedules for trans-mission WUR Beacon frames if the value of WUR Channel Offset subfield of the WUR Parameters field of the WUR Mode element that the AP transmits(#Ed) is not 0", see also Tables 9-318c and 9-318d from page 30, "WUR Channel Offset Indicates the channel offset to be transmitted the WUR Wake-up frame relative to the WUR primary channel’))
RE claims 5 and 15, NPL in view of Kim discloses the communication apparatus of claim 1 and communication method of claim 11 as set forth above. Note that NPL further discloses wherein: the receiver, in operation, receives the WUR frame in the first channel during a time other than the determined time from the TWBTT (section 4.3.15a, “A WUR non-AP STA has the following optional main features: ....- Allow allocated channel for receiving WUR Wake-up frame different from the channel for receiving WUR Beacon frame.", section 31.9, "the WUR AP shall set the WUR Channel Offset sub-field of the WUR Parameters field of the WUR Mode element that it transmits to any value as defined in Table 9-318c (Subfields of WUR Parameters field from WUR AP) , subject to the negotiated on duration of WUR duty cycle schedule does not overlap with the TWBTTs at which the WUR AP schedules for trans-mission WUR Beacon frames if the value of WUR Channel Offset subfield of the WUR Parameters field of the WUR Mode element that the AP transmits(#Ed) is not 0", see also Tables 9-318c and 9-318d from page 30, "WUR Channel Offset Indicates the channel offset to be transmitted the WUR Wake-up frame relative to the WUR primary channel’))
RE claims 6 and 16, NPL in view of Kim discloses the communication apparatus of claim 1 and communication method of claim 11 as set forth above. Note that NPL further discloses wherein: the receiver, in operation, receives the WUR Beacon frame in the second channel during the determined time from the TWBTT (section 4.3.15a, “A WUR non-AP STA has the following optional main features: ....- Allow allocated channel for receiving WUR Wake-up frame different from the channel for receiving WUR Beacon frame.", section 31.9, "the WUR AP shall set the WUR Channel Offset sub-field of the WUR Parameters field of the WUR Mode element that it transmits to any value as defined in Table 9-318c (Subfields of WUR Parameters field from WUR AP) , subject to the negotiated on duration of WUR duty cycle schedule does not overlap with the TWBTTs at which the WUR AP schedules for trans-mission WUR Beacon frames if the value of WUR Channel Offset subfield of the WUR Parameters field of the WUR Mode element that the AP transmits(#Ed) is not 0", see also Tables 9-318c and 9-318d from page 30, "WUR Channel Offset Indicates the channel offset to be transmitted the WUR Wake-up frame relative to the WUR primary channel’))
RE claims 7 and 17, NPL in view of Kim discloses the communication apparatus of claim 1 and communication method of claim 11 as set forth above. Note that NPL further discloses wherein: the receiver, in operation, receives the WUR frame based on information of the WUR Beacon frame (section 4.3.15a, “A WUR non-AP STA has the following optional main features: ....- Allow allocated channel for receiving WUR Wake-up frame different from the channel for receiving WUR Beacon frame.", section 31.9, "the WUR AP shall set the WUR Channel Offset sub-field of the WUR Parameters field of the WUR Mode element that it transmits to any value as defined in Table 9-318c (Subfields of WUR Parameters field from WUR AP) , subject to the negotiated on duration of WUR duty cycle schedule does not overlap with the TWBTTs at which the WUR AP schedules for trans-mission WUR Beacon frames if the value of WUR Channel Offset subfield of the WUR Parameters field of the WUR Mode element that the AP transmits(#Ed) is not 0", see also Tables 9-318c and 9-318d from page 30, "WUR Channel Offset Indicates the channel offset to be transmitted the WUR Wake-up frame relative to the WUR primary channel’))
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Kim and further in view of Wang et al. (US 2019/0357143, Wang hereafter).
RE claim 8, NPL in view of Kim discloses the communication apparatus of claim 1. Note that NPL further discloses wherein: the communication apparatus is, in operation, under a negotiation status with the AP such that the communication apparatus alternates between an awake state and a doze state (Section 31.5).
NPL does not explicitly disclose  the communication apparatus has a capability to receive a WUR physical layer protocol data unit (PPDU) at a power consumption of 28 WO 2020/050141PCT/JP2019/033994less than 1 milliwatt.
However, Wang teaches the communication apparatus has a capability to receive a WUR physical layer protocol data unit (PPDU) at a power consumption of 28 WO 2020/050141PCT/JP2019/033994 less than 1 milliwatt. (Paragraph 22, WUR operates with an active receive power of less than 1 milliwatt).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of NPL in view of Kim with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 3, 9-10, 13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 3 and 13, prior arts do not explicitly disclose teach or suggest wherein: a time period of the on duration equals to a duty cycle period of the duty cycle, and the time period of the on duration overlaps with the TWBTT.
RE claims 9 and 18, prior arts do not explicitly disclose teach or suggest wherein: the duty cycle is adjusted to be equal to a WUR Beacon Period which is an interval between two consecutive TWBTTs.
RE claims 10 and 19, prior arts do not explicitly disclose teach or suggest wherein: the duty cycle is adjusted to be equal to an integer multiple of a WUR Beacon Period which is an interval between two consecutive TWBTTs.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 20, prior arts do not explicitly disclose teach or suggest wherein, during a determined time from the TWBTT, any WUR frame is not transmitted in the first channel from the AP, the time period of the on duration equals to a duty cycle period, and the time period of the on duration overlaps with the TWBTT.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461